Copies hates 3 f {22 a

 

 

Chambers of Vincent L. Briccetti - —_-.-
UNITED STATES DISTRICT COURT oa ut
SOUTHERN DISTRICT OF NEW YORK feet LONICALEY
x foe:

CHRISTOPHER JACKSON, ; i Pa ST Th

Plaintiff, IS oe 3 | Ow.
Vv. : ORDER
SGT. PACHANCO, C.O. HARRIS, and C.O. : 19 CV 2013 (VB)
THOM, :

Defendants.

a-+ --- ----X

 

With respect to the initial conference in this matter scheduled for March 25, 2020, at 3:30
p.m., plaintiff and counsel for defendants shall attend by calling the following number and
entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

The parties should be on the line by 3:30 p.m. and announce their names before speaking.

By no later than March 24, 2020, defense counsel shall file on ECF the proposed agreed-

upon civil case discovery plan and scheduling order.

SO Ua A po
Vincent L. Briccetti
United States District Judge

Dated: March 18, 2020
White Plains, NY

 
